SEVENTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT

THIS SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of February 6, 2012, is entered into by
and among the following parties:

(i) FLEETCOR FUNDING LLC, as Seller (the “Seller”);

(ii) FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer (the “Servicer”);

(iii) MARKET STREET FUNDING LLC (“Market Street”), as a Related Committed
Purchaser and as a Conduit Purchaser;

(iv) PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for Market Street’s
Purchaser Group;

(v) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser

(vi) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as a Related
Committed Purchaser;

(vii) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as
Purchaser Agent for Atlantic’s Purchaser Group;

(viii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), as a Related Committed
Purchaser and as Purchaser Agent; and

(ix) PNC BANK, NATIONAL ASSOCIATION, as “Administrator”

(in such capacity, the “Administrator”).

BACKGROUND

A. The parties hereto are parties to that certain Fourth Amended and Restated
Receivables Purchase Agreement dated as of October 29, 2007 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

B. The parties hereto desire to amend the Receivables Purchase Agreement and to
join Wells as a party to the Receivables Purchase Agreement, in each case, on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Joinder of Wells to the Receivables Purchase Agreement.

(a) Wells as a Related Committed Purchaser. From and after the date hereof,
Wells shall be a Related Committed Purchaser party to the Receivables Purchase
Agreement for all purposes thereof and of the other Transaction Documents, and
Wells assumes all related rights and agrees to be bound by all of the terms and
provisions applicable to Related Committed Purchasers contained in the
Receivables Purchase Agreement and the other Transaction Documents. Wells
confirms that (i) it has received a copy of the Receivables Purchase Agreement
and copies of such other Transaction Documents, and other documents and
information as it has requested and deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and the Receivables Purchase
Agreement and (ii) it will, independently and without reliance upon the
Administrator, any Conduit Purchaser, any Purchaser Agent or any other Related
Committed Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Receivables Purchase Agreement and the other
Transaction Documents.

(b) Appointment of Wells as Purchaser Agent of Wells’ Purchaser Group. Wells
hereby designates itself as, and Wells hereby agrees to perform the duties and
obligations of, the Purchaser Agent for Wells’ Purchaser Group. From and after
the date hereof, Wells shall be a Purchaser Agent party to the Receivables
Purchase Agreement, for all purposes of the Receivables Purchase Agreement and
the other Transaction Documents, and Wells assumes all related rights and agrees
to be bound by all of the terms and provisions applicable to Purchaser Agents
contained in the Receivables Purchase Agreement and the other Transaction
Documents.

(c) Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of Wells as a party to the Receivables Purchase Agreement, and any
otherwise applicable conditions precedent thereto under the Receivables Purchase
Agreement and the other Transactions Documents (other than as set forth herein)
are hereby waived.

SECTION 2. Amendments to the Receivables Purchase Agreement.

(a) The following paragraph is hereby inserted at the end of Section 1.1 of the
Receivables Purchase Agreement:

“Each of the parties hereto hereby acknowledges and agrees that from and after
the date hereof, the Purchaser Group that includes Wells, as Purchaser Agent and
Purchaser, shall not include a Conduit Purchaser (unless and until a Conduit
Purchaser shall later join such Purchaser Group pursuant to the terms hereof),
and each request by the Seller for ratable Purchases by the Conduit Purchasers
pursuant to Section 1.1(a) shall be deemed to be a request that the Related
Committed Purchasers in Wells’ Purchaser Group make their ratable share of such
Purchase. For the avoidance of doubt, the Discount with respect to each Portion
of Capital funded or maintained by such Related Committed Purchasers shall
accrue at the Alternate Rate, rather than the CP Rate.

(b) Section 1.7(b) of the Receivables Purchase Agreement is hereby modified by
inserting the phrase “or LMIR” directly after the word “Euro-Rate” as it appears
therein.

(c) Section 1.8(b)(ii) of the Receivables Purchase Agreement is hereby modified
by inserting the phrase “or LMIR” directly after the word “Euro-Rate” as it
appears therein.

(d) Section 1.9 of the Receivables Purchase Agreement is hereby modified by
inserting the phrase “or LMIR” directly after the word “Euro-Rate” each time it
appears therein.

(e) Section 1.11 of the Receivables Purchase Agreement is hereby deleted and
replaced in its entirety with the following:

“Inability to Determine Euro-Rate or LMIR”. (a) If the Administrator (or any
Purchaser Agent) determines before the first day of any Yield Period (or, solely
with respect to LMIR, any day) (which determination shall be final and
conclusive) that, by reason of circumstances affecting the interbank eurodollar
market generally (i) deposits in dollars (in the relevant amounts for such Yield
Period) are not being offered to banks in the interbank eurodollar market for
such Yield Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate or LMIR for such Yield Period (or portion thereof) or (iii) the
Euro-Rate or LMIR does not accurately reflect the cost to any Purchaser (as
determined by the related Purchaser or the applicable Purchaser Agent) of
maintaining any Portion of Capital during such Yield Period (or portion
thereof), then the Administrator shall give notice thereof to the Seller.
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (a) no
Portion of Capital shall be funded at the Yield Rate determined by reference to
the Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of
Capital then funded at the Yield Rate determined by reference to the Euro-Rate
or LMIR shall, on the last day of the then current Yield Period (or, solely with
respect to LMIR, immediately), be converted to the Yield Rate determined by
reference to the Base Rate.

(b) If, on or before the first day of any Yield Period (or, solely with respect
to LMIR, any day), the Administrator shall have been notified by any Purchaser,
Purchaser Agent or Liquidity Provider that, such Person has determined (which
determination shall be final and conclusive) that, any enactment, promulgation
or adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Person with any guideline, request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for such
Person to fund or maintain any Portion of Capital at the Yield Rate and based
upon the Euro-Rate or LMIR, the Administrator shall notify the Seller thereof.
Upon receipt of such notice, until the Administrator notifies the Seller that
the circumstances giving rise to such determination no longer apply, (a) no
Portion of Capital shall be funded at the Yield Rate determined by reference to
the Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of
Capital then funded at the Yield Rate determined by reference to the Euro-Rate
or LMIR shall be converted to the Yield Rate determined by reference to the Base
Rate either (i) on the last day of the then current Yield Period (or, solely
with respect to LMIR, any day) if such Person may lawfully continue to maintain
such Portion of Capital at the Yield Rate determined by reference to the
Euro-Rate or LMIR to such day, or (ii) immediately, if such Person may not
lawfully continue to maintain such Portion of Capital at the Yield Rate
determined by reference to the Euro-Rate or LMIR to such day.”

(f) Clause (G) of Section 6.1 of the Receivables Purchase Agreement is hereby
modified by inserting the phrase “Purchased Interest” immediately after the
phrase “Eligible Receivable” as it appears therein.

(g) The following paragraph is hereby added as Section 6.16 of the Receivables
Purchase Agreement:

“Section 6.16. USA Patriot Act. Each of the Administrator and each of the
Purchasers hereby notifies the Seller and the Servicer that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), the Administrator and the Purchasers
may be required to obtain, verify and record information that identifies the
Seller, the Servicer and the Performance Guarantor, which information includes
the name, address, tax identification number and other information regarding the
Seller, the Servicer and the Performance Guarantor that will allow the
Administrator and the Purchasers to identify the Seller, the Servicer and the
Performance Guarantor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act. Each of the Seller, and
the Servicer agrees to provide the Administrator and the Purchasers, from time
to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.”

(h) Exhibit I to the Receivables Purchase Agreement is hereby modified by
deleting the defined term “Alternate Rate” and replacing in its entirety with
the following:

“Alternate Rate” for any day in any Yield Period for any Capital (or portion
thereof) funded on such day by any Purchaser other than through the issuance of
Notes, means an interest rate per annum equal to, at the option of such
Purchaser: (a) solely with respect to Wells, as a Purchaser, LMIR for such day
and (b) with respect to any Purchaser other than Wells, (i) 3.5% per annum above
the Euro-Rate for such Yield Period, only to the extent that the Euro-Rate is
available or (ii) the Base Rate for such Yield Period; provided, that the
“Alternate Rate” for any day while a Termination Event or an Unmatured
Termination Event exists shall be an interest rate equal to the greater of
(y) 3.0% per annum above the Base Rate in effect on such day and (x) the
“Alternate Rate” as calculated in clause (b) above (or, solely with respect to
Wells, as Purchaser, as calculated in clause (a) above).

(i) Exhibit I to the Receivables Purchase Agreement is hereby modified by
deleting the defined term “Commitment” and the definition thereof and replacing
it in its entirety with the following:

“Commitment” means, with respect to any Related Committed Purchaser, the maximum
aggregate amount which such Purchaser is obligated to pay hereunder on account
of any Purchase as set forth on Schedule V or in the Assumption Agreement or
other agreement pursuant to which it became a Purchaser, as such amount may be
modified in connection with any subsequent assignment pursuant to Section 6.3(c)
or in connection with a change in the Purchase Limit pursuant to Section 1.1(b).

(j) Exhibit I to the Receivables Purchase Agreement is hereby modified by
inserting the phrase “or LMIR” directly after the word “Euro-Rate” as it appears
in the definition of “Discount”.

(k) Exhibit I to the Receivables Purchase Agreement is hereby modified by
deleting the date “February 23, 2012” from where it appears in the definition of
“Facility Termination Date” and replacing it with “February 4, 2013”.

(l) Exhibit I to the Receivables Purchase Agreement is hereby modified by
deleting the defined term “Yield Period” and the definition thereof and
replacing it in its entirety with the following:

“Yield Period” means (a) with respect to any Portion of Capital funded by the
issuance of Notes (or with respect to any Portion of Capital funded by Wells, as
a Purchaser), (i) initially the period commencing on (and including) the date of
the initial purchase or funding of such Portion of Capital and ending on (but
not including) the next occurring Settlement Date, and (ii) thereafter, each
period commencing on (and including) the first day after the last day of the
immediately preceding Yield Period for such Portion of Capital and ending on
(but not including) the next occurring Settlement Date; and (b) with respect to
any Portion of Capital not funded by the issuance of Notes (other than any
Portion of Capital funded by Wells, as a Purchaser), (i) initially the period
commencing on (and including) the date of the initial purchase or funding of
such Portion of Capital and ending such number of days later (including a period
of one day) as the Administrator (with the consent or at the direction of the
applicable Purchaser Agent) shall select, and (ii) thereafter, each period
commencing on the last day of the immediately preceding Yield Period for such
Portion of Capital and ending such number of days later (including a period of
one day) as the Administrator (with the consent or at the direction of the
applicable Purchaser Agent) shall select; provided, that:

(i) any Yield Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day; provided, if Discount in respect of such Yield Period is computed by
reference to the Euro-Rate or LMIR, and such Yield Period would otherwise end on
a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Yield Period shall end on the next
preceding Business Day;

(ii) in the case of any Yield Period of one day, (A) if such Yield Period is the
initial Yield Period for a purchase hereunder (other than a reinvestment), such
Yield Period shall be the day of such purchase; (B) any subsequently occurring
Yield Period which is one day shall, if the immediately preceding Yield Period
is more than one day, be the last day of such immediately preceding Yield
Period, and, if the immediately preceding Yield Period is one day, be the day
next following such immediately preceding Yield Period; and (C) if such Yield
Period occurs on a day immediately preceding a day which is not a Business Day,
such Yield Period shall be extended to the next succeeding Business Day; and

(iii) in the case of any Yield Period for any Portion of Capital which commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Yield Period shall end on such
Facility Termination Date and the duration of each Yield Period which commences
on or after the Facility Termination Date shall be of such duration as shall be
selected by the Administrator (with the consent or at the direction of the
applicable Purchaser Agent).

(m) Exhibit I to the Receivables Purchase Agreement is hereby modified by
inserting the following new defined terms in the appropriate alphabetical order:

“LMIR” means for any day during any Yield Period, the one-month Eurodollar rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the applicable Purchaser Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.

“Wells” shall mean Wells Fargo Bank, National Association.

(n) The Receivables Purchase Agreement is hereby modified by inserting Exhibit A
to this Amendment as a new Schedule V to the Receivables Purchase Agreement.

SECTION 3. Non-Ratable Funding Amendments to the Receivables Purchase Agreement.
Notwithstanding the requirements and Payment set forth in the Receivables
Purchase Agreement that Purchases shall be made and funded by the Purchasers of
the various Purchaser Groups ratably based on the aggregate Commitments of the
Related Committed Purchasers in their respective Purchaser Groups and the
repayments of Capital be allocated among the Purchasers ratably back on their
outstanding Capital, the parties hereto agree that unless and until otherwise
agreed to in writing by the parties hereto:

(a) Each Purchase to be made under the Receivables Purchase Agreement on or
after the date hereof shall be made and funded as follows:

(i) Wells’ Purchaser Group shall make and fund its ratable share (based on the
aggregate Commitments of the Related Committed Purchasers in the various
Purchaser Groups) of such Purchase;

(ii) Market Street’s Purchaser Group shall make and fund the remaining portion
of such Purchase unless and until the aggregate Capital of the Purchasers in
Market Street’s Purchaser Group equals the aggregate Commitment of the Related
Committed Purchasers in Market Street’s Purchaser Group; and

(iii) if the aggregate Capital of the Purchasers in Market Street’s Purchaser
Group equals the aggregate Commitment of the Related Committed Purchasers in
Market Street’s Purchaser Group, then Atlantic’s Purchaser Group shall make and
fund any remaining portion of such Purchase.

(b) For the avoidance of doubt, (i) the foregoing shall not be construed to
require any Purchaser to make or fund any Purchase unless all the conditions
precedent therefor set forth in the Receivables Purchase Agreement have been
satisfied, (ii) no Purchaser’s Commitment is being increased or reduced pursuant
to this Section 3, (iii) no Purchaser shall be required to make or fund any
Purchase or portion thereof that would cause such Purchaser’s aggregate
outstanding Capital to exceed its Commitment and (iv) no Purchase Group shall be
required to make or fund any Purchase or portion thereof that would cause the
aggregate Capital of the Purchasers in such Purchaser Group to exceed the
aggregate Commitment of the Related Committed Purchasers in such Purchaser
Group. In addition, the terms of clause (a) above shall not apply to any
reinvestment of the Purchasers’ Capital in Pool Receivables, and such
reinvestments shall continue to be made from time to time ratably according to
each Purchaser’s Capital in accordance with the terms of the Receivables
Purchase Agreement.

(c) Collections to be applied in repayment of the Purchasers’ Capital (or to be
set aside and held for such purpose) under the Receivables Purchase Agreement
shall be allocated among the Purchasers as follows:

(i) so long as no Termination Event has occurred, no Unmatured Termination Event
has occurred and is continuing and the Facility Termination Date has not
occurred, (A) the percentage of such Collections paid to (or set aside for) the
Purchasers in Wells’ Purchaser Group shall equal a fraction (expressed as a
percentage) (x) the numerator of which is the aggregate Capital then held by the
Purchasers in Wells’ Purchaser Group and (y) the denominator of which is the
Aggregate Capital at such time, and (B) the remaining portion of such
Collections shall be paid to (or set aside for) the Purchasers in Atlantic’s
Purchaser Group until such Purchasers’ aggregate outstanding Capital has been
repaid in full (or, if applicable, Collections set aside and held in trust by
the Servicer pursuant to Section 1.4 of the Receivables Purchase Agreement for
such purpose would be sufficient to repay such Purchasers’ aggregate outstanding
Capital in full), and any such Collections remaining thereafter shall be paid to
(or set aside for) the Purchasers in Market Street’s Purchaser Group; and

(ii) at any time when a Termination Event has occurred, an Unmatured Termination
Event has occurred and is continuing or the Facility Termination Date has
occurred, such Collections shall be paid to (or set aside for) the Purchasers in
the various Purchaser Groups ratably based upon their then outstanding Capital.

(d) Effective as of the date hereof, this Section 3 supersedes Section 1 of the
Sixth Amendment to the Receivables Purchase Agreement, dated September 30, 2011.

SECTION 4. Initial Purchase by Wells; Rebalancing of Capital.

(a) As of the date hereof and prior to giving effect to this Amendment, Market
Street’s aggregate outstanding Capital is $250,000,000 (the “Market Street
Capital”), and the aggregate outstanding Capital of the Purchasers in Atlantic’s
Purchaser Group is $52,000,000 (the “Atlantic Capital”). In connection with the
joinder of Wells as a Purchaser party to the Receivables Purchase Agreement
pursuant to this Amendment, the parties hereto desire to provide for the partial
repayment of the Market Street Capital and the Atlantic Capital and the initial
Purchase by Wells, in each case, on the terms described below.

(b) The Seller shall repay $23,500,000 of the Market Street Capital and
$52,000,000 of the Atlantic Capital on the date hereof, and the parties hereto
agree that this Amendment shall constitute a Purchase Notice pursuant to
Section 1.2(a) of the Receivables Purchase Agreement notwithstanding that such
Purchase Notice is not being delivered in the form of Annex B to the Receivables
Purchase Agreement. The Seller hereby requests that Wells make a Purchase on the
date hereof in an amount of Capital equal to $75,500,000 (such Purchase, the
“Wells Purchase”). For administrative convenience, the Seller hereby requests
that Wells fund the Capital of the Wells Purchase (i) in an amount equal to
$23,500,000, by wire transfer to Market Street’s account specified below, and
the amount so transferred at the Seller’s direction shall be applied as a
repayment by the Seller of the Market Street Capital. Market Street’s account
for such purpose is the following:

     
Bank:
ABA:
Account #:
Account Name:
Reference:
  PNC Bank, N.A.
043 000 096
1002422076
Market Street Funding LLC
Fleetcor Funding LLC

(ii) in an amount equal to $52,000,000, by wire transfer to Atlantic’s account
specified below, and the amount so transferred at the Seller’s direction shall
be applied as a repayment by the Seller of the Atlantic Capital. Atlantic’s
account for such purpose is the following:

     
Bank:
ABA:
Account #:
Account Name:
Reference:
  Credit Agricole CIB New York Branch
026008073  
01-25680-0001-00-001
Atlantic Asset  Securitization LLC.
FleetCor Funding LLC

(c) All unpaid Discount and Fees that accrued prior to the date hereof on or
with respect to the Market Street Capital and the Atlantic Capital (including
the portion thereof repaid pursuant to this Amendment) shall be paid on the
Monthly Settlement Date first occurring after the date hereof in accordance with
the terms of the Receivables Purchase Agreement and the other Transaction
Documents.

(d) After giving effect to the foregoing partial repayment of the Market Street
Capital and the full repayment of the Atlantic Capital and funding of the Wells
Purchase, the aggregate outstanding Capital funded by Market Street will be
$226,500,000, the aggregate outstanding Capital funded by Wells will be
$75,500,000, and the aggregate outstanding Capital funded by the Purchasers in
Atlantic’s Purchaser Group will be zero ($0).

(e) Notwithstanding the foregoing, and for the avoidance of doubt, Wells shall
not be required to make or fund the Wells Purchase unless all the conditions
precedent thereto set forth in the Receivables Purchase Agreement (including,
without limitation, those set forth in Section 2 of Exhibit II to the
Receivables Purchase Agreement) have been satisfied; provided, however, that the
provision of Section 1.2(a) of the Receivables Purchase Agreement requiring that
each Purchase Notice be delivered one Business Day prior to such Purchase is
hereby waived solely with respect to the Wells Purchase.

SECTION 5. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:

(a) the representations and warranties made by it in the Transaction Documents
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date);

(b) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event, and the Facility Termination Date has not occurred;

(c) the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part; and

(d) this Amendment and the Receivables Purchase Agreement, as amended hereby,
are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms.

SECTION 6. Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.

SECTION 7. Effectiveness. This Amendment shall be effective as of the date
hereof provided that (i) the Administrator shall have received (a) counterparts
of this Amendment duly executed by each of the parties hereto, (b) counterparts
of that certain Fee Letter, dated as of the date hereof, by and among each
Purchaser Agent, the Seller and the Servicer and (c) all fees due and payable as
of the date hereof under the Fee Letter, and (ii) Wells shall have received a
reliance letter from King & Spalding LLP confirming that Wells may rely upon any
opinions previously delivered by King & Spalding LLP in connection with the
Receivables Purchase Agreement or any other Transaction Document as if Wells
were an addressee thereof.

SECTION 8. Miscellaneous. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

[Signatures begin on next page]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

FLEETCOR FUNDING LLC, as Seller

By: /s/ Steve J. Pisciotta
Name: Steve Pisciotta
Title: Treasurer


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as

Servicer

By: /s/ Steve J. Pisciotta
Name: Steve Pisciotta
Title: Treasurer


1

MARKET STREET FUNDING LLC,


as Related Committed Purchaser for Market Street and as a Conduit Purchaser

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President


2

PNC BANK, NATIONAL ASSOCIATION,


as Purchaser Agent for Market Street’s Purchaser Group

By: /s/ Jessica Fabrizi
Name: Jessica Fabrizi
Title: Assistant Vice President


3

ATLANTIC ASSET SECURITIZATION LLC


as a Conduit Purchaser



      By: Credit Agricole Corporate and Investment Bank, as attorney-in-fact

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


4

Credit Agricole Corporate and Investment Bank,


as Purchaser Agent for Atlantic’s Purchaser Group

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


Credit Agricole Corporate and Investment Bank,


as Related Committed Purchaser for Atlantic

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


5

WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Purchaser Agent for Wells’ Purchaser Group and as Related Committed Purchaser

By: /s/ Eero Maki
Name: Eero Maki
Title: Senior Vice President


6

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By: /s/ William P. Falcon
Name: William P. Falcon
Title: Vice President


SCHEDULE V

GROUP COMMITMENTS

              Purchaser Group of PNC Bank, National Association
Party
  Capacity   Maximum Commitment
 
           
Market Street Funding LLC
  Conduit Purchaser     N/A  
 
           
Market Street Funding LLC
  Related Committed Purchaser   $ 300,000,000  
 
           
PNC Bank, National Association
  Purchaser Agent     N/A  
 
           

          Purchaser Group of Wells Fargo Bank, National Association
Party
  Capacity   Maximum Commitment
 
       
Wells Fargo Bank, National
Association
  Related Committed Purchaser

  $125,000,000


 
       
Wells Fargo Bank, National
Association
  Purchaser Agent

  N/A


 
       

          Purchaser Group of Credit Agricole Corporate and Investment Bank
Party
  Capacity   Maximum Commitment
 
       
Atlantic Asset Securitization
LLC
  Conduit Purchaser

  N/A


 
       
Atlantic Asset Securitization
LLC
  Related Committed Purchaser

  $75,000,000


 
       
PNC Bank, National Association
  Purchaser Agent   N/A
 
       

7